Title: Thomas Jefferson to John Coles, 25 June 1819
From: Jefferson, Thomas
To: Coles, John


          
            Dear Sir
             Monticello June 25. 19.
          
          Taking for granted you must have returned to your harvest, and it not being yet too late to get your deposition relative to the Inquest of which you were a member, I send to beseech you to give us your testimony. the important object is to shew there was an opposition in a part of the jury to a part of the inquisition. this is distinctly proved by mr T. E. Randolph who was one of the jury, strongly so by a bystander, while two members of the jury who were examined, consider the signing of the paper by the whole as a proof of their unanimity. it is a leading point in it’s importance: and that it may take you the least  time possible from your harvest, if you will attend at Milton at 9. aclock Monday morning you shall be discharged in one hour. if you will favor us with your company on Sunday to dinner or to a bed it will place you in  convenience for attending next morning. if that is inconvenient, you can easily be at Milton at 9. aclock from your own house, and be back by 1. aclock. if you will be so good as to say you will come, I will give notice accordingly to the other party tomorrow. with my prayers to do me this favor accept the assurance of my friendly esteem and respect.
          
             Th: Jefferson
          
        